Citation Nr: 1526771	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and/or a nervous condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a respiratory disorder, claimed as COPD.


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of reopening the claims for entitlement to service connection for anxiety and COPD, the Board will broaden the Veteran's claims under Clemens, and consider whether the Veteran is entitled to service connection for broader claims for an acquired psychiatric disability and a respiratory disability.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2006 rating decision denied entitlement to service connection for anxiety based on the determination that the evidence did not show that anxiety was incurred in or aggravated by the Veteran's active duty service.

2.  New evidence received since the April 2006 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for anxiety.

3.  An unappealed April 2006 rating decision denied to reopen entitlement to service connection for COPD based on the determination that the evidence submitted did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and it did not raise a reasonable possibility of substantiating the claim.

4.  New evidence received since the April 2006 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for COPD.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision, which denied the claim of service connection for anxiety, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the April 2006 rating decision is new and material, and the claim for entitlement to service connection for anxiety is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The April 2006 rating decision, which denied the claim of service connection for COPD, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

4.  The additional evidence received since the April 2006 rating decision is new and material, and the claim for entitlement to service connection for COPD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claims for entitlement to service connection for anxiety and COPD, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claims to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a nervous condition and shortness of breath/a lung condition in a final rating decision dated in April 1981.  The Veteran appealed the decision, and, in a final April 1983 decision, the Board denied entitlement to service connection for a nervous condition and a lung condition.  In June 1997, the Veteran filed a claim to reopen entitlement to service connection for a mental disorder.  In October 1997, the RO denied to reopen the claim for entitlement to service connection for a mental disorder, finding that the Veteran did not submit any evidence in support of his claim.  In January 2001, the Veteran filed a claim to reopen his "service-connected disabilities."  In May 2001, the RO denied the claim to reopen because the Veteran did not specify which disabilities he was claiming.  In October 2005, the Veteran filed a claim to reopen entitlement to service connection for a nervous condition and COPD.  In a final April 2006 rating decision, the RO reopened and denied entitlement to service connection for anxiety, and denied to reopen entitlement to service connection for COPD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In September 2009, the Veteran filed claims to reopen entitlement to service connection for anxiety and COPD.  In a May 2010 rating decision, the RO denied entitlement to service connection for anxiety, finding that the evidence was not new and material because it did not show that anxiety was incurred in or aggravated by the Veteran's active duty service.  In the May 2010 rating decision, the RO also denied to reopen entitlement to service connection for COPD, finding that the evidence submitted was not new and material.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in April 2006, whereby the RO denied service connection for anxiety and COPD, the evidence consisted of the Veteran's service treatment records, VA treatment records, a VA examination, medical statements from the Veteran's treating physicians, the Veteran's hearing testimony, and lay statements in support of the claims.  The Veteran's service treatment records showed that the Veteran appeared nervous and anxious while he awaited discharge from service.  The Veteran's service treatment records also showed that he complained of chest pain and shortness of breath several times in service.  In the Veteran's July 1978 entrance examination, the examiner noted shortness of breath; he indicated that the Veteran was a heavy smoker.  On examination, the Veteran's lungs were evaluated as normal.  The Veteran's post-service VA examination in July 1982 revealed a diagnosis of generalized anxiety disorder, possible schizophrenia, and adjustment disorder with work inhibition.  The examiner also noted a history of COPD, not currently found.  VA treatment records revealed mental health treatment and tobacco counseling.  In various medical statements, the Veteran's treating physicians noted treatment for COPD and anxiety.  In various lay statements, the Veteran's relatives indicated that the Veteran was in good health prior to service, and had shortness of breath and emotional problems following service.  In the Veteran's February 1982 hearing, the Veteran testified that the change of entering the service and discipline in service made him nervous.  He also testified that his heavy smoking was the reason his lungs were so bad.  In April 2006, the RO reopened and denied the claim for entitlement to service connection for anxiety based on the determination that the evidence did not show that an anxiety disorder was incurred in or aggravated by the Veteran's active duty service.  In April 2006, the RO denied to reopen the claim for entitlement to service connection for COPD based on the determination that the evidence submitted did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and it did not raise a reasonable possibility of substantiating the claim.  The Veteran did not appeal the denials, and they became final.  

The additional evidence presented since the last final denial in April 2006 includes additional VA treatment records, medical statements from the Veteran's treating physicians, VA examinations with etiology opinions, and lay statements from the Veteran.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in April 2006, and it raises a reasonable possibility of substantiating the claims insofar as these new submissions provide diagnoses and opinions regarding the etiology of the Veteran's psychiatric disorder and respiratory disability.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of service connection for anxiety and COPD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for anxiety is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for COPD is reopened, and to this extent only, the appeal is granted.


REMAND

Acquired Psychiatric Disorder

The Veteran has contended that his experiences in service caused his acquired psychiatric disorder, claimed as anxiety and/or a nervous disorder.  Specifically, he referred to his severe problems with shaving due to his skin condition, and the discipline and harassment he faced in service because of these problems.  Upon entrance into service in July 1978, the Veteran was evaluated as psychiatrically normal.  He denied any depression/excessive worry or nervous trouble.  The Veteran's service treatment records revealed that in January 1979, the Veteran appeared nervous and anxious due to his pending separation.  A specific chronic psychiatric disability was not diagnosed at this time.

On VA examination in July 1982, the Veteran reported "very bad nerves."  He noted outpatient treatment in service for "nerves."  He indicated that he felt that service was the base of all his troubles.  The examiner diagnosed generalized anxiety disorder, possible schizophrenia, and adjustment disorder with work inhibition.  

In a treatment record dated in December 2004, Dr. G.N. reported that the Veteran was under his medical care for anxiety.  In October 2005, Dr. G.N. indicated that the Veteran was concerned about his long-standing chest pain and anxiety, which he felt was related to service.  The impression was anxiety.

VA treatment records beginning in 1998 noted assessments of anxiety, depression, and posttraumatic stress disorder (PTSD).  In a March 2005 mental status examination, the physician noted a long history of instability.  He diagnosed the Veteran with schizoaffective disorder.  In a September 2009 VA treatment record, the Veteran reported that being discharged from service for his skin condition "upset him."  He indicated that he was "forced out" of service.  The examiner diagnosed the Veteran with adjustment reaction (anxiety and depression).  The examiner noted that if the Veteran's self-reports were accurate, it was likely he became anxious as a result of service.  In a January 2012 VA treatment record, the Veteran reported that he began drinking after discharge due to his grief about discharge.  The Veteran reported that he was mistreated and noticed a change in his personality in service.  The examiner diagnosed him with anxiety state not otherwise specified (NOS) and dysthymic disorder.  In March 2012, the Veteran reported that he had a nervous breakdown before leaving service.  In an October 2012 mental health note, the assessment was dysthymia, anxiety NOS, anger, and unspecified mood disorder.  In December 2012, the Veteran described harassment in service because of his beard.

On VA examination in November 2013, the examiner diagnosed the Veteran with paranoid personality disorder.  The examiner explained that the Veteran had symptoms of anxiety and depression, and was noncompliant with his medical regimen.  The examiner explained that these were not independent diagnoses, but fell under the umbrella of a personality disorder.  The examiner noted that records and current observations indicated that the Veteran believed that others were exploiting, harming, or deceiving him.  The examiner found that the Veteran had taken the four months he spent in the Marines in 1979 and used it to blame all of the failures in his life.  The examiner noted that the traumatic event that the Veteran reported caused his PTSD (for which he did not meet the criteria), was being yelled at for not having shaved due to his skin condition.  The examiner noted the Veteran's reports that he was called "The Bearded One" and subjected to ridicule for having facial hair in service.  The examiner noted that the Veteran reported that he initiated two fist fights because of this.  The examiner noted that the Veteran reported having no mental health problems prior to the Marines, although this "differs from what is in the record."  The examiner explained that personality disorders, by definition, have an onset that can be traced back at least to adolescence or early adulthood.  The examiner noted that the Veteran was 19 when he entered service.

The examiner also diagnosed the Veteran with undifferentiated somatoform disorder and alcohol dependence with physiological dependence.  The examiner explained that while the Veteran had numerous medical conditions, the physical complaints were in excess of what would be expected.

In a November 2013 VA treatment record, the Veteran reported multiple PTSD stressors, but noted that the most significant stressor was from his time in the Marines when he could not shave and was ridiculed.  The Veteran denied fearing for his life in service.  The diagnoses were dysthymia, alcohol abuse, anxiety disorder NOS, rule out schizoaffective disorder and major depressive disorder.  In May 2013, the Veteran reported a great deal of anxiety and depression since being discharged from service.  The impression was anxiety and depression.  In a January 2014 VA treatment record, the Veteran reported that he continued to struggle with ruminative thoughts about the harassment and mistreatment he experienced in the Marines.  He indicated that he obsessed over them and could not move past them.  The assessments were anxiety NOS, dysthymia, other specified mood disorder (anger), noncompliance with medication regimen, and alcohol abuse.  The physician noted that the Veteran should be evaluated for generalized anxiety disorder and schizoaffective disorder.

Although the November 2013 VA examiner found that the Veteran's symptoms of anxiety and depression fell under the umbrella of a personality disorder, the examiner did not address the other psychiatric disorders that have been attributed to the Veteran during the pendency of the appeal, such as generalized anxiety disorder, adjustment disorder, dysthymia, and unspecified mood disorder.  Moreover, the November 2013 examiner failed to address the September 2009 examiner's findings that it was likely the Veteran became anxious as a result of service.

Generally speaking, personality disorders are congenital defects that are not diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected even on the basis of in-service aggravation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). Congenital or developmental defects, such as personality disorders, automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9; Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the Secretary's exclusion of personality disorders from 'diseases' or 'injuries' as a congenital or developmental defect, such that the presumption of soundness does not apply, to be a valid exercise of the authority granted to the Secretary).  As such, service connection of personality disorders, whether on a direct basis or by aggravation, is prohibited.  61 Fed. Reg. 52,695.

However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  In addition, in accordance with 38 C.F.R. § 3.310(a), personality disorders that result from service-connected disabilities may be service connected on a secondary basis.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (noting that congenital and developmental defects can be subject to superimposed disease or injury such that service connection may be granted where the superimposed disease or injury occurs during service); 61 Fed. Reg. 52,695(explaining that except as provided in § 3.310(a), § 4.127 was added to reinforce the principle that organic personality disorders that develop secondary to head trauma, epilepsy, etc., will be service connected secondary to these conditions).  Therefore, while 38 C.F.R. §§ 3.303(c), 4.9, and 4.127 prohibit any grant of service connection for a personality disorder, even if aggravated in service, the Veteran's other diagnosed psychiatric disorders may provide a basis for service connection if the evidence shows these disorders were superimposed upon his diagnosed personality disorder.

In view of the foregoing, the Board finds that a remand is required in order to afford the Veteran a competent medical examination that addresses the nature and etiology of his current personality and other diagnosed acquired psychiatric disorders.  

Respiratory Disability

As to the Veteran's claim for entitlement to service connection for a respiratory disability, claimed as COPD, on the Veteran's July 1978 report of medical history for entrance into service, he checked "don't know" for shortness of breath.  He denied asthma, chronic cough, and chest pain.  The physician noted that the Veteran was a heavy smoker and had shortness of breath.  On the Veteran's July 1978 entrance examination, his lungs were evaluated as normal.  In November 1978, the Veteran reported symptoms of dizziness and indicated that he "couldn't catch [his] breath."  X-ray imaging of the chest showed that the lungs were clear and the heart was within normal limits.  The assessment was innocent flow murmur, and the Veteran was found fit for full duty.  The Veteran was told to stop drinking and smoking.  In December 1978, the Veteran complained of chest pain and shortness of breath for the past year.  The physician noted a history of heart murmur.  The Veteran denied a previous history of asthma or bronchitis.  The impression was chest pain, unknown etiology.  In January 1979, the Veteran complained of chest pain, which he claimed was secondary to his medication.  On examination, his chest was clear.  There was a slight expiratory wheeze bilaterally, which cleared with coughing.

In the Veteran's February 1982 hearing, he testified that his heavy smoking was the reason his lungs were so bad.  On VA examination in July 1982, the Veteran complained of shortness of breath, feeling he could not get enough air at times, and an unproductive cough.  There was no impairment of resonance or percussion or rales.  Pulmonary function studies were normal.  The diagnosis was COPD, not found now.  

In a medical statement dated in June 2004, Dr. G.N. indicated that the Veteran was under his care for treatment of COPD.  In an August 2005 treatment record from Dr. F.H., the Veteran reported chest discomfort and shortness of breath.  In October 2005, Dr. G.N. noted that the Veteran's lungs were clear.  In a July 2008 treatment record from Dr. M.B., the Veteran denied cough, dyspnea, wheezing, bronchitis, or asthma.  In a January 2010 treatment record from Dr. K.H., the Veteran reported chest discomfort and sporadic "tightness" in the chest associated with shortness of breath since service.  The Veteran reported smoking one pack of cigarettes daily.  He indicated that he had a history of COPD.  The impression was chest pain of unclear etiology for the past three decades, unlikely of a cardiac etiology, and tobacco abuse syndrome.  In a private treatment record from the Bay Area Heart Center dated in May 2013, the Veteran complained of shortness of breath and chest discomfort.  On examination, his lungs were clear.  He had a negative exercise stress test.  The impression was chest pain, atypical and non-cardiac.  Tobacco abuse was noted as a risk factor.  

VA treatment records revealed that the Veteran was a smoker and received tobacco counseling.  In September 2004, the Veteran denied chest pain and shortness of breath.  The past medical history problem list noted "copd?."  In August 2009, the Veteran reported smoking 1.5 packs of cigarettes daily.  On examination, his lungs were clear to auscultation bilaterally.  In December 2009, the Veteran reported episodes of chest pain and shortness of breath.  

On VA examination in November 2013, the Veteran's pulmonary function tests were essentially normal.  The examiner noted a history of COPD.  On examination, the Veteran's lungs were clear and examination of the chest was negative.  X-ray imaging of the chest was normal.  The examiner found no diagnosed respiratory condition or acute cardiopulmonary disease.  The examiner noted that the Veteran's respiratory condition required the use of inhaled medications.  

The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's service treatment records documented treatment for complaints of shortness of breath and chest pain, with a diagnosis of innocent flow murmur and chest pain, etiology unknown, in November and December 1978.  The examiner noted that the Veteran's history did not document any asthma or bronchitis, and there was no documentation of pulmonary testing at that time.  The examiner noted that the Veteran reported he was a smoker at that time, and that was the cause of his current lung disease.  The examiner agreed that smoking was the cause of the Veteran's lung disease.  He explained that because there was no asthma or bronchitis, the progression of the shortness of breath was probably most likely not related to lung disease.  Therefore, he found that based on the valid service treatment records which lacked documentation of asthma or bronchitis, the Veteran's COPD was less likely than not related to service.

In a January 2013 VA treatment record, it was noted that the Veteran's COPD was stable.  It was noted that the Veteran was on an inhaler, but still experienced shortness of breath.  It was noted that the Veteran continued to smoke 1.5 packs per day.  His lungs were clear on inspection.  A June 2014 problem list noted COPD.  In December 2014, the impression was chest pain of undetermined etiology.  It was noted that the Veteran needed a left catheterization to exclude cardiac etiology.

In a private treatment record from Lung Diagnostics dated in May 2014, the physician noted a history of COPD.  The physician noted breathing problems in service.  The physician noted that the Veteran was a heavy smoker and currently smoked .5 packs per day.  The physician noted coughing and wheezing.  On examination, the lungs were clear to auscultation.  The assessment was chronic obstructive asthma, unspecified.  In a private treatment record from Albany Diagnostic Center dated in October 2014, the physician noted minimal dependent pulmonary edema with minimal air trapping, which suggested underlying small airways disease.  The impression was probable right thyroid nodule with current peripheral calcification.  In a private treatment record from One Source Healthcare dated in December 2014, the Veteran's lungs were evaluated as normal.

After having carefully considered the matter, the Board believes that the Veteran's claim must be remanded for further development.

Initially, it is unclear from the evidence of record whether the Veteran has a currently diagnosed respiratory disability.  In this regard, treatment records have noted a history of COPD, but COPD has never been officially diagnosed.  Although the July 1982 VA examiner noted COPD, he found that it was not currently present.  Moreover, although the November 2013 VA examiner noted a history of COPD, on examination, the Veteran's lungs were clear, and examination of the chest was negative.  X-ray imaging of the chest was normal.  The examiner found no diagnosed respiratory condition or acute cardiopulmonary disease.   However, the examiner noted that the Veteran used an inhaler for his respiratory condition.  Furthermore, following the November 2013 VA examination, in a private treatment record dated in May 2014, the assessment was chronic obstructive asthma, unspecified.  An October 2014 private treatment record also noted possible small airways disease.  

Next, the evidence shows that the Veteran complained of shortness of breath upon entrance into service in July 1978, and the examiner noted that the Veteran was a heavy smoker.  On examination, his lungs were evaluated as normal.  Regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Therefore, under the duty to assist, the RO should afford the Veteran another VA examination to determine the nature and etiology of any current respiratory disability, to include whether the Veteran's respiratory disability clearly and unmistakably existed prior to service and was aggravated during his active duty service.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completion of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  The examiner must provide an opinion specifically addressing the following:

(a) Identify all psychiatric diagnoses, including reconciling past diagnoses that are currently presented or indicated in the record at any time since November 2009

(b) For each identified psychiatric disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred in or aggravated during the Veteran's active service or is related to his diagnosis of a personality disorder.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder is indicative of a psychiatric disability superimposed upon the Veteran's personality disorder.

In rendering an opinion, the examiner should note and discuss the January 1979 service treatment record, which noted that the Veteran appeared nervous and anxious due to his pending separation from service.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

3. After completion of the development in step 1, the Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his claimed respiratory disability, claimed as COPD.  The claims file, including a copy of this remand, must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, to include pulmonary function testing, and all findings should be set forth in detail.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner is asked to:

(a) Identify any currently diagnosed respiratory disabilities at any time during the appeal period, to include COPD.

(b) Provide an opinion on whether any diagnosed respiratory disability clearly and unmistakably existed prior to the Veteran's entrance into active duty service.

The examiner should be advised that "clear and unmistakable evidence" means with a much higher certainty than "as likely as not" or "very likely."

In rendering an opinion, the examiner should note and discuss:
      
(i) the notation of shortness of breath upon the Veteran's entry into service in July 1978; and

(ii) the normal lung examination upon the Veteran's entry into service in July 1978.

(c) If the respiratory disability clearly and unmistakably existed prior to the Veteran's active duty service, the examiner should proffer an opinion as to whether the disability clearly and unmistakably DID NOT increase in  severity beyond the natural progression of the disorder during active duty.

(d) If any diagnosed respiratory disability did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active duty service.

In rendering an opinion, the examiner should note and discuss the complaints of shortness of breath and chest pain in service.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

4. After the development has been completed to the extent possible, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


